     Case 3:20-cv-02496-JLS-BGS Document 19 Filed 05/21/21 PageID.710 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    GUNAY MIRIYEVA,                                   Case No.: 20-CV-2496 JLS (BGS)
12                                     Plaintiff,
                                                        ORDER VACATING HEARING
13    v.
                                                        (ECF No. 12)
14    U.S. CITIZENSHIP & IMMIGRATION
      SERVICES, et al.,
15
                                    Defendant.
16
17
18
19         Presently before the Court is Defendants’ Motion to Dismiss for Failure to State a
20   Claim or Alternatively for Summary Judgment (ECF No. 12). On its own motion, the
21   Court VACATES the hearing currently set for May 27, 2021 and takes the matter under
22   submission without oral argument pursuant to Civil Local Rule 7.1(d)(1).
23         IT IS SO ORDERED.
24   Dated: May 21, 2021
25
26
27
28

                                                    1
                                                                             20-CV-2496 JLS (BGS)
